Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on April 30, 2020.  Claims 1-5 are pending.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ellen Smith on September 30, 2021.
The application has been amended as follows:

Claims

(Currently Amended)  A vehicle control system which is configured to control automatic interfiow of a subject vehicle from an interflow lane to a main lane, wherein the vehicle control system is further configured to: 

control, when a predetermined condition for automatic interflow is satisfied, operation of the subject vehicle, based on the information on interflow, such that the subject vehicle performs the automatic interflow; 
set, based on the condition for automatic interflow and the information on interflow, a start position where a notification for urging manual interflow by a driver of the subject vehicle is executed; 
provisionally set, based on the information on interflow, a first position of an interflow zone within the interflow lane as the start position; 
judge, when interfluent motion of the subject vehicle is not started until the subject vehicle reaches the first position, whether the condition for automatic interflow is satisfied at the first position; 
formally set, when it is judged that the condition for automatic interflow is not satisfied at the first position, the first position as the start position; and 
formally set, when it is judged that the condition for automatic interflow is satisfied at the first position, a second position 

Allowable Subject Matter
Claims 1-5 are allowed.
The following is the Examiner’s statement of Reasons for Allowance:
The prior art of record does not teach neither singly nor in combination the claimed limitations “generate, based on driving environment information indicating a driving environment of the subject vehicle, information on interflow for automatic interflow; control, when a predetermined condition for automatic interflow is satisfied, operation of the subject vehicle, based on the information on interflow, such that the subject vehicle performs the automatic interflow; set, based on the condition for automatic interflow and the information on interflow, a start position where a notification for urging manual interflow by a driver of the subject vehicle is executed; provisionally set, based on the information on interflow, a first position of an interflow zone within the interflow lane as the start position; judge, when interfluent motion of the subject vehicle is not started until the subject vehicle reaches the first position, whether the condition for automatic interflow is satisfied at the first position; formally set, when it is judged that the condition for automatic interflow is not satisfied at the first position, the first position as the start position; and formally set, when it is judged that the condition for automatic interflow is satisfied at the first position, a second position between the first position and a distal end of the interflow zone as the start position.”
The closest prior art, Gibson et al., U.S. Patent 10,942,038 B2 (2021) discloses a similar transition zone but fails to disclose all the claim limitations.  
The parent application of this application was issued as U.S. Patent 11,054,823.  The arguments of Applicant set forth in that application are hereby incorporated by reference.  
Gibson et al., taken either individually, or in combination with other prior art of record, fails to teach or render obvious a vehicle control system, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MICHAEL BERNS
Examiner
Art Unit 3663

/MICHAEL A BERNS/Primary Examiner, Art Unit 3663